     Case 5:18-cv-00646-FJS-ML Document 259 Filed 08/19/21 Page 1 of 9




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________________________

HONEYWELL INTERNATIONAL INC.,

                  Plaintiff,

                  v.                                           5:18-CV-646
                                                                (FJS/ML)
BUCKEYE PARTNERS, L.P.; BUCKEYE GP, LLC;
BUCKEYE PIPE LINE COMPANY, L.P.; and
BUCKEYE PIPE LINE HOLDINGS, L.P.,

                  Defendants.
______________________________________________________

BUCKEYE PARTNERS, L.P.; BUCKEYE GP, LLC;
BUCKEYE PIPE LINE COMPANY, L.P.; and
BUCKEYE PIPE LINE HOLDINGS, L.P.,

                  First Third-Party Plaintiffs,

                  v.

YAD ASSOCIATES, INC.; PYRAMID COMPANY
OF ONONDAGA; ROBERT J. CONGEL; and
BRUCE A. KENAN,

                  First Third-Party Defendants.
_____________________________________________________

BUCKEYE PARTNERS, L.P.; BUCKEYE GP, LLC;
BUCKEYE PIPE LINE COMPANY, L.P.; and
BUCKEYE PIPE LINE HOLDINGS, L.P.,

                  Second Third-Party Plaintiffs,

                  v.

ATLANTIC RICHFIELD COMPANY; CITGO
PETROLEUM CORPORATION; CHEVRON
CORPORATION; CHEVRON U.S.A. INC.;
EXXONMOBIL OIL CORPORATION; EXXON
MOBIL CORPORATION; HESS CORPORATION;
SHELL OIL COMPANY; SUNOCO (R&M), LLC;
      Case 5:18-cv-00646-FJS-ML Document 259 Filed 08/19/21 Page 2 of 9




SUN PIPE LINE COMPANY, LLC; TEXACO,
INC.; and TRMI-H LLC,

                  Second Third-Party Defendants.
_____________________________________________________

CHEVRON CORPORATION; CHEVRON U.S.A., INC.;
TEXACO, INC.; and TRMI-H LLC,

                     Counter-Claimants

                     v.

BUCKEYE PARTNERS, L.P.; BUCKEYE GP, LLC;
BUCKEYE PIPE LINE COMPANY, L.P.; and
BUCKEYE PIPE LINE HOLDINGS, L.P.,

                  Counter-Defendants.
______________________________________________________

CHEVRON CORPORATION; CEHVRON U.S.A., INC.;
TEXACO, INC.; and TRMI-H LLC,

                     Cross-Claimants

                     v.

ATLANTIC RICHFIELD COMPANY; CITGO
PETROLEUM CORPORATION; EXXONMOBIL OIL
CORPORATION; EXXON MOBIL CORPORATION;
SHELL OIL COMPANY; SUNOCO (R&M), LLC; and
SUN PIPE LINE COMPANY, LLC;

                  Cross-Defendants.
__________________________________________________________

APPEARANCES                                    OF COUNSEL

ARNOLD & PORTER KAYE                           BRIAN D. ISRAEL, ESQ.
SCHOLER LLP                                    GEOFFREY J. MICHAEL, ESQ.
601 Massachusetts Avenue N.W.                  LAUREN C. DANIEL, ESQ.
Washington, D.C. 20001
Attorneys for Plaintiff Honeywell
International Inc.




                                         -2-
       Case 5:18-cv-00646-FJS-ML Document 259 Filed 08/19/21 Page 3 of 9




HANCOCK ESTABROOK LLP                         JOHN G. POWERS, ESQ.
1800 AXA Tower I                              WENDY ANN MARSH, ESQ.
100 Madison Street                            JAMES J. O'SHEA, ESQ.
Syracuse, New York 13202                      ANNELIESE ALIASSO, ESQ.
Attorneys for Buckeye Partners, L.P.;
Buckeye GP, LLC; Buckeye Pipe
Line Company, L.P.; and Buckeye
Pipe Line Holdings, L.P.

THE WLADIS LAW FIRM, P.C.                     KEVIN C. MURPHY, ESQ.
6312 Fly Road                                 TIMOTHY J. LAMBRECHT, ESQ.
East Syracuse, New York 13057
Attorneys for Bruce Kenan; YAD
Associates, Inc.; Pyramid Company
of Onondaga; and Robert J. Congel

THE WEST FIRM, PLLC                           MICHAEL W. PETERS, ESQ.
Peter Kiernan Plaza
575 Broadway, 2nd Floor
Albany, New York 12207-2931
Attorneys for Chevron Corporation;
Chevron U.S.A., Inc.; Texaco, Inc.;
and TRMI-H LLC

DEVAPRASAD PLLC                               S. DAVID DEVAPRASAD, ESQ.
119 Washington Avenue
Albany, New York 12210
Attorneys for Atlantic Richfield
Company

KAREN LEE PRENA P.C.                          KAREN L. PRENA, ESQ.
3100 N. Sheridan Road, Ste 4d
Chicago, Illinois 60657
Attorneys for Citgo Petroleum
Corporation

GERMAIN & GERMAIN                             ROBERT M. GERMAIN, I, ESQ.
314 East Fayette Street
Syracuse, New York 13202
Attorneys for and Hess
Corporation




                                        -3-
       Case 5:18-cv-00646-FJS-ML Document 259 Filed 08/19/21 Page 4 of 9




MCCUSKER ANSELMI                                     JOHN B. MCCUSKER, ESQ.
ROSEN CARVELLI                                       KATHERINE E. SUELL, ESQ.
805 Third Avenue, 12th Floor
New York, New York 10022
Attorneys for Exxonmobil Oil
Corporation and Exon Mobil
Corporation

BEVERIDGE & DIAMOND PC                               MEGAN BILLAULT, ESQ.
477 Madison Avenue, 15th Floor                       ERIC L. KLEIN, ESQ.
New York, New York 10022-5802
Attorneys for Shell Oil Company

MCCARTER & ENGLISH, LLP                              AMANDA GRAHAM DUMVILLE, ESQ.
4 Gateway Center                                     JOHN J. MCALEESE, III, ESQ.
100 Mulberry Street                                  MINJI KIM, ESQ.
Newark, New Jersey 07102
Attorneys for Sunoco (R&M), LLC
and Sun Pipe Line Company, LLC


SCULLIN, Senior Judge
                        MEMORANDUM-DECISION AND ORDER
                                     I. INTRODUCTION

       On August 5, 2019, Defendants 1 filed their Second Third-Party Complaint against

Atlantic Richfield Company; Citgo Petroleum Corporation; Chevron Corporation; Chevron

U.S.A. Inc.; Kinder Morgan Inc.; ExxonMobil Oil Corporation; Exxon Mobil Corporation; Hess

Corporation; Shell Oil Company; Sunoco (R&M), LLC; Sun Pipe Line Company, LLC; Texaco,

Inc.; and TRMI-H LLC (hereinafter collectively "STP Defendants"), which they amended on

October 30, 2019. See Dkt. No. 108, STP Amended Compl. On January 21, 2020, STP Chevron

Defendants 2 filed their answer, affirmative defenses, counterclaims, and cross-claims in response


1
 Buckeye Partners, L.P.; Buckeye GP, LLC; Buckeye Pipe Line Company, L.P.; and Buckeye
Pipe Line Holdings, L.P. are collectively referred to as "Defendants" or "Buckeye."
2
 "STP Chevron Defendants" refers collectively to Second Third-Party Defendants Chevron
Corporation, Chevron U.S.A. Inc., Texaco, Inc., and TRMI-H LLC.


                                               -4-
       Case 5:18-cv-00646-FJS-ML Document 259 Filed 08/19/21 Page 5 of 9




to Defendants STP Amended Complaint. See Dkt. Nos. 139, 140. In relevant part, STP Chevron

Defendants asserted the following cross-claims against the remaining STP Defendants 3, which

are all derivative of Defendants' claims against them:

               (1) Contribution under CERCLA § 113(f), 42 U.S.C. § 9613(f), for
                   any amount they have paid in excess of their fair and equitable
                   share of investigation and remediation costs;

               (2) Contribution under CERCLA § 113(f), 42 U.S.C. § 9613(f), for
                   any amount they have paid in excess of their fair and equitable
                   share of NRD Consent Decree costs;

               (3) Contribution under OPA §§ 1009, 1017, 33 U.S.C. §§ 2709,
                   2717, for any amount they have paid in excess of their fair and
                   equitable share of oil-related removal costs;

               (4) Contribution under New York Navigation Law for any amount
                   they have paid in excess of their fair and equitable share of
                   petroleum discharge cleanup and removal costs; and

               (5) Contribution under New York CPLR § 1401 for any amount
                   they have paid in excess of their share of claims that have been
                   or could have been made in this action.

See Dkt. Nos. 139, 140.

       On March 3, 2020, STP Exxon Defendants 4 filed a motion to dismiss STP Chevron

Defendants' cross-claims against them, pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. See Dkt. No. 191. On March 3, 2020, STP Sunoco Defendants 5 also filed a motion

to dismiss STP Chevron Defendants' cross-claims against them, pursuant to Rules 12(b)(1) and



3
 The Court previously dismissed Kinder Morgan Inc. entirely from this action and dismissed
STP Chevron Defendants’ cross-claims against Hess Corporation. See Dkt. No. 236.
4
 "STP Exxon Defendants" refers collectively to Second Third-Party Defendants ExxonMobil
Oil Corporation and Exxon Mobil Corporation.
5
 "STP Sunoco Defendants" refers collectively to Second Third-Party Defendants Sunoco
(R&M), LLC and Sun Pipe Line Company LLC.


                                               -5-
         Case 5:18-cv-00646-FJS-ML Document 259 Filed 08/19/21 Page 6 of 9




12(b)(6) of the Federal Rules of Civil Procedure. See Dkt. No. 192. Additionally, on March 31,

2020, STP Citgo Defendant 6 filed a motion to dismiss STP Chevron Defendants' cross-claims

against them, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. See Dkt. No.

198.

         On June 25, 2021, the Court issued a Memorandum-Decision and Order in which it

dismissed all of Defendants' claims against STP Defendants, except for the CERCLA § 113

claims that were derivative of Plaintiff's CERCLA § 107 claim. See Dkt. No. 236.

         Pending before the Court are STP Exxon Defendants', STP Sunoco Defendants', and STP

Citgo Defendant's motions to dismiss STP Chevron Defendants' cross-claims against them.



                                         II. DISCUSSION

A. Standard of review

         When considering a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure, the court must accept the material facts alleged in the complaint as true and

draw all reasonable inferences in the plaintiff's favor. See Interpharm, Inc. v. Wells Fargo Bank,

Nat'l Ass'n, 655 F.3d 136, 141 (2d Cir. 2011) (citation omitted). However, the court is not

required to credit legal conclusions, bare assertions, or conclusory allegations. See Ashcroft v.

Iqbal, 556 U.S. 662, 678-81 (2009) (citations omitted). As such, "[t]o survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to 'state a claim to

relief that is plausible on its face.'" Iqbal, 556 U.S. at 678 (quoting [Twombly, 550 U.S.] at 570,

127 S. Ct. 1955). A claim is facially plausible "when the plaintiff pleads factual content that




6
    "STP Citgo Defendant" refers to Second Third-Party Defendant Citgo Petroleum Corporation.
                                                -6-
       Case 5:18-cv-00646-FJS-ML Document 259 Filed 08/19/21 Page 7 of 9




allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Id. (citing [Twombly, 550 U.S.] at 556, 127 S. Ct. 1955). Therefore, under this

standard, a plaintiff must support his claims with sufficient factual allegations to show "more

than a sheer possibility that a defendant has acted unlawfully." Id. (citation omitted). Thus, if

the plaintiff has not "'nudged his claims' . . . 'across the line from conceivable to plausible,'" the

court must dismiss the complaint. Id. at 680 (quoting [Twombly, 550 U.S. at 570]).




B. STP Chevron Defendants' OPA, New York Navigation Law, and New York CPLR
   contribution cross-claims
        STP Chevron Defendants bring cross-claims for contribution against the remaining STP

Defendants, pursuant to OPA §§ 1009, 1017, 33 U.S.C. §§ 2709, 2717; New York Navigation

Law; and New York CPLR § 1401, that are derivative of the third-party contribution claims that

Defendants brought against STP Defendants under the same statutes. See Dkt. No. 139 at 49-54.

STP Chevron Defendants' cross-claims seek to recover from the other STP Defendants any

amount for which the Court finds them liable to Defendants that is above their fair and equitable

share of costs. See id. However, on June 25, 2021, the Court dismissed all of Defendants' third-

party claims from which STP Chevron Defendants' cross-claims derive, except for Defendants'

CERCLA § 113 claims that were derivative of Plaintiff's CERCLA § 107 claim. See Dkt. No.

236. As a result, the Court cannot find STP Chevron Defendants liable to Defendants for any

amount above their fair and equitable share of costs. 7 Accordingly, the Court grants STP Exxon

Defendants', STP Sunoco Defendants', and STP Citgo Defendant's motions to dismiss STP



7
  In fact, STP Chevron Defendants explicitly conditioned all of their cross-claims upon the Court
finding that Defendants had a viable third-party contribution claim against them. See Dkt. No.
139 at 46-54, ¶¶ 13, 19, 30, 42, 50.
                                                  -7-
       Case 5:18-cv-00646-FJS-ML Document 259 Filed 08/19/21 Page 8 of 9




Chevron Defendants' cross claims against them under OPA §§ 1009, 1017, 33 U.S.C. §§ 2709,

2717; New York Navigation Law; and New York CPLR § 1401.




C. STP Chevron Defendants' CERCLA § 113 claims

       STP Chevron Defendants bring claims against STP Defendants under CERCLA § 113(f)

that are derivative of the third-party contribution claims that Defendants brought against STP

Defendants under CERCLA § 113(f). See Dkt. No. 139 at 46-49. STP Chevron Defendants'

cross-claims seek to recover from the other STP Defendants any amount for which the Court

finds them liable to Defendants that is above their fair and equitable share of investigation,

remediation, and NRD Consent Decree costs. See id. However, Defendants' third-party

contribution claims brought against STP Defendants under CERCLA § 113 only seek to recover

each STP Defendants' equitable share of response costs. See Dkt. No. 108 at ¶¶ 223-24, 228-29

(requesting that the Court allocate "any response costs among all liable parties, including Third

Party Defendants, using such equitable factors" as it deems appropriate). Therefore, the Court

cannot find STP Chevron Defendants liable to Defendants for any amount above their equitable

share of response costs; and, thus, their CERCLA § 113(f) claims that are derivative of

Defendants' third-party contribution claims under CERCLA § 113(f) fail. See New York v.

Westwood-Squibb Pharm. Co., Inc., No. 90-CV-1324C, 2004 WL 1570261, *21 (W.D.N.Y. May

25, 2004) (stating that liability for contribution under § 113 is only several, meaning that each

party is only responsible for their proportionate equitable share of the harm caused (citations

omitted)). As a result, the Court grants STP Exxon Defendants', STP Sunoco Defendants', and

STP Citgo Defendant's motions to dismiss STP Chevron Defendants' cross claims against them

under CERCLA § 113(f).

                                                -8-
       Case 5:18-cv-00646-FJS-ML Document 259 Filed 08/19/21 Page 9 of 9




                                       III. CONCLUSION

       After reviewing the entire file in this matter, the parties' submissions, and the applicable

law, and for the above-stated reasons, the Court hereby

       ORDERS that STP Exxon Defendants', STP Sunoco Defendants', and STP Citgo

Defendant's motions to dismiss all of STP Chevron Defendants' cross-claims, see Dkt. Nos. 191,

192, 198, are GRANTED and all of STP Chevron Defendants' cross-claims against them are

DISMISSED.



IT IS SO ORDERED.


Dated: August 19, 2021
       Syracuse, New York




                                                -9-
